                         Case 18-12012-LSS             Doc 416       Filed 11/28/18        Page 1 of 2



                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE


         In re                                                       Chapter 11

         OPEN ROAD FILMS, LLC, a Delaware                            Case No.: 18-12012 (LSS)
         limited liability company, et al.,1
                                                                     (Jointly Administered)
                                   Debtors.
                                                                     Ref. Docket No. 300, 330, 360, 384, & 404


                                      NOTICE OF FURTHER EXTENSION OF
                                         DESIGNATION CUT-OFF DATE

                         PLEASE TAKE NOTICE that, on November 21, 2018, the above-captioned
         debtors and debtors in possession (the “Debtors”) filed the Notice of (I) Filing of (A) Fourth
         Schedule of Purchased Titles and (B) Stalking Horse Bidder’s Third Schedule of Available
         Contracts Designated as Assumed Contracts, and (II) Further Extension of Designation Cut-Off
         Date [Docket No. 404] (the “Third Designation Notice”) that, among other things, extended the
         Designation Cut-Off Date2 under the Stalking Horse Agreement from November 19, 2018 at
         3:00 p.m. (ET), until November 28, 2018 at 5:00 p.m. (ET), (i) for all Available Contracts that
         are not identified on the Schedule of Assumed Contracts (as defined in the Third Designation
         Notice) and (ii) for the Contracts containing the Title Rights for the bracketed titles on the Fourth
         Schedule 1.1(b) (as defined in the Third Designation Notice) (the “Designation Extension
         Contracts”). The Designation Cut-Off Date had previously been extended several times by the
         agreement of the Debtors and the Stalking Horse Bidder. See Docket Nos. 300, 330, 360, 384.

                       PLEASE TAKE FURTHER NOTICE that, subsequent to the filing of the Third
         Designation Notice, the Debtors and the Stalking Horse Bidder again extended the Designation
         Cut-Off Date under the Stalking Horse Agreement from November 28, 2018 at 5:00 p.m. (ET)
         until December 10, 2018 at 5:00 p.m. (ET) for the Designation Extension Contracts.




         1
           The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
         Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.);
         Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.).
         The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
         2
            On October 23, 2018, the Debtors and OR Acquisition Co, LLC (the “Stalking Horse Bidder”) entered into that
         certain Asset Purchase Agreement, dated as of October 23, 2018 (the “Stalking Horse Agreement”), for the sale of
         substantially all of the Debtors’ assets. The Stalking Horse Agreement is attached to the Notice of Filing of
         (I) Stalking Horse Agreement, (II) Summary of Proposed Bid Protections, and (III) Summary of Proposed
         Amendments to Bid Procedures Order [Docket No. 216]. Capitalized terms used but not otherwise defined herein
         shall have the meanings ascribed to such terms in the Stalking Horse Agreement.


01:23909328.2
                      Case 18-12012-LSS   Doc 416   Filed 11/28/18   Page 2 of 2



          Dated: November 28, 2018              /s/ Ian J. Bambrick
                                                Michael R. Nestor, Esq. (Bar No. 3526)
                                                Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                                Ian J. Bambrick, Esq. (Bar No. 5455)
                                                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Tel: (302) 571-6600
                                                Fax: (302) 571-1253

                                                and

                                                Michael L. Tuchin, Esq.
                                                Jonathan M. Weiss, Esq.
                                                Sasha M. Gurvitz, Esq.
                                                KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                1999 Avenue of the Stars, 39th Floor
                                                Los Angeles, CA 90067
                                                Tel: (310) 407-4000
                                                Fax: (310) 407-9090

                                                Counsel to Debtors and Debtors in Possession




01:23909328.2



                                                2
